DETAILED ACTION
Claims 22-34 are presented for examination. 
	Applicant’s Amendment filed December 23, 2020 has been entered into the present application. 
	Claims 22-34 remain pending and under examination. Claims 35-41 are cancelled. Claims 22-23, 26, 28-29 and 33-34 are amended. 
Applicant’s arguments, filed December 23, 2020, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group I (claims 22-34), directed to a method of treating migraine in a subject in need thereof comprising administering an oral dosage composition comprising the recited extrudate with a disintegration system, as stated in the reply filed August 3, 2020, which is still in effect over the claims. 
	Claims 22-34 remain directed to the elected subject matter and are acted on the merits infra.

Priority
Acknowledgement is made of the present application as a continuation application of U.S. Patent Application No. 15/115,026, filed July 28, 2016, now U.S. Patent No. 10,117,836, which is a National Stage (371) entry of PCT Application No. PCT/US2015/013672, filed January 30, 2015, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application Nos. 61/936,019, filed February 5, 2014, and 62/087,366, filed December 4, 2014. The later-filed application must be an application for a patent for an invention that is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	In the claim listing filed December 23, 2020, Applicant now amends instant claim 22 to specifically remove (i) the limitation “an oral dosage composition”, and add the term “tablet” in its place, now limiting the claims specifically to a tablet form of the recited extrudate and disintegration system, and (ii) the limitation directed to the incorporation of a compound of Formula (I) in the form of a “solvate”. 
	The disclosure of prior-filed U.S. Provisional Patent Application No. 62/087,366, filed December 4, 2014 provides sufficient written support and/or enablement in the manner provided by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph, for the pending claims as most recently amended in the December 23, 2020 claim listing. Specifically, Applicant’s amendment to claim 22 to further limit the “oral dosage composition” to a tablet, in particular, and to further remove the option for the compound of Formula (I) to be in the form of a solvate comports with the disclosure of the ‘366 application. Such disclosure is also consistent with prior-filed PCT Application No. PCT/US2015/013672, filed January 30, 2015, as well as U.S. Patent Application No. 15/155,026, filed July 28, 2016. As such, the effective filing date of Applicant’s claims 22-34 presently under examination as a result of the most recently filed amendments is December 4, 2014 (the filing date of U.S. Provisional Patent Application No. 62/087,366).
	The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Status of the Objections/Rejections of the August 25, 2020 Non-Final Office Action
	In reply to the objection to claim 23 as set forth at p.4 of the August 25, 2020 non-final Office Action, Applicant now amends claim 23 to correct the spelling of the term “croscarmellose”. Accordingly, the objection is withdrawn. 
	In reply to the rejection of claims 22-34 under 35 U.S.C. §112(a) (pre-AIA  first paragraph) as set forth at p.4-8 of the August 25, 2020 non-final Office Action, Applicant now amends claim 22 to further limit the recited extrudate and disintegration system to be in the form of, specifically, “a tablet” (thereby removing the limitation directed to “an oral dosage composition”) – with consistent amendments made 
	In reply to the rejection of claims 22-34 under 35 U.S.C. §112(b) (pre-AIA  second paragraph) as set forth at p.8 of the August 25, 2020 non-final Office Action, Applicant now amends claim 22 to recite that the administration is performed in “a subject in need thereof”, and further amends claim 33 to be dependent from claim 23, thereby providing adequate antecedent basis for the term “said powdered sodium chloride” in claim 33. Accordingly, the rejections are withdrawn. 
	In reply to the rejection of claim 33 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph) as set forth at p.8-9 of the August 25, 2020 non-final Office Action, Applicant now amends claim 33 to be dependent from claim 23, thereby rendering the limitations of claim 33 a further limitation of the subject matter of parent claim 23. Accordingly, the rejection is withdrawn.
	In reply to the rejection of claims 22-34 under 35 U.S.C. §102(a)(1) as being anticipated by Johnson et al. (WO 2015/119848 A1; August 2015) as set forth at p.9-11 of the August 25, 2020 non-final Office Action, Applicant now amends the claims in a manner consistent with the written support and enablement provided by the prior-filed ‘366 disclosure (see above, under the heading “Priority”), thereby rendering claims 22-34 entitled to the effective filing date of December 4, 2014. As such, Johnson’s ‘848 disclosure no longer applies as prior art under subsection (a)(1) of AIA  35 U.S.C. §102. Accordingly, the rejection is withdrawn1. 
	In reply to the rejection of claims 22, 25, 27, 31-32 and 34 under 35 U.S.C. §103 as being unpatentable over Geers et al. (U.S. Patent Application Publication No. 2010/0227903 A1; 2010) in view of Mahjour et al. (WO 2015/038736 A1; Published March 2015, Filed September 11, 2014) as set forth at p.11-15 of the August 25, 2020 non-final Office Action, Applicant now presents a statement of common ownership for the purpose of excepting Mahjour et al. under AIA  35 U.S.C. §102(b)(2)(C). In light of the acceptability of Applicant’s statement consistent with the requirements of MPEP §717.02(a), and further 2. 
	In reply to the rejections of (i) claims 22-29, 31 and 33-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 8,912,210, (ii) claims 22-31 and 33-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,174,989, (iii) claims 22-31 and 33-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,487,523, or (iv) claims 22-30 and 33-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,850,246, each alternatively taken in view of Johnson et al. (WO 2015/119848 A1; August 2015), as set forth at p.27-30 of the August 25, 2020 non-final Office Action, Applicant’s amendments to the claims in a manner consistent with the written support and enablement provided by the prior-filed ‘366 disclosure (see above, under the heading “Priority”) renders claims 22-34 entitled to the effective filing date of December 4, 2014. As such, Johnson’s ‘848 disclosure no longer applies as prior art under subsection (a)(1) of AIA  35 U.S.C. §102. Accordingly, the rejections are withdrawn3.
	In reply to the rejections of (i) claims 22-31 and 33-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 11-17 and 24-32 of U.S. Patent No. 8,754,096, (ii) claims 22-31 and 33-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,499,545, (iii) claims 22-29, 31 and 33-34 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,833,448, or (iv) claims 22-31 Priority”) renders claims 22-34 entitled to the effective filing date of December 4, 2014. As such, Johnson’s ‘848 disclosure no longer applies as prior art under subsection (a)(1) of AIA  35 U.S.C. §102. Accordingly, the rejections are withdrawn4.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, Applicant recites “[a] method of treating a migraine in a subject in need thereof”, but then states “comprising administration to a subject in need thereof” a tablet of the recited extrudate and disintegration system. The limitation “a subject in need thereof” in the recited active step fails to clearly set forth whether the recited subject is (i) the subject “in need thereof” (of treatment of migraine), as recited in the preamble, or (ii) a subject in need of the recited tablet composition for another therapeutic indication. The failure of the active step to refer explicitly to the subject recited in the claim preamble does 
As claims 23-34 do not remedy this point of ambiguity in instant claim 22, such claims must also be rejected on the same grounds as applied to claim 22. 
	For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 
	Applicant may wish to consider amending claim 22 to recite ---[a] method of treating a migraine in a subject in need of such treatment, comprising administering to the subject a tablet--- in order to obviate the instant rejection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection set forth infra.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 22-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,117,836, already of record, for the reasons of record set forth at p.23-26 of the previous Office Action dated August 25, 2020, which are herein incorporated by reference. 
Newly amended claim 22 now limits the “oral dosage composition” specifically to “a tablet”. 

As the ‘836 claims are clearly and unequivocally directed to tablet forms of identical composition to those instantly claimed, newly amended claim 22 (as well as dependent claims 26 and 28-29) remain properly rejected for the reasons already of record (which are incorporated by reference, but not repeated herein in the interest of brevity in the record). 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that he “requests that the consideration and filing of any necessary terminal disclaimer be held in abeyance until such time as this application is acknowledged by the Office to have otherwise allowable subject matter” (Remarks, p.9). 
The arguments have been fully and carefully considered, but are not found persuasive. 
In view of the fact that the instant claims remain subject to rejection as indicated infra, and further in view of the fact that Applicant has not filed a Terminal Disclaimer and/or persuasively distinguished (either through amendment and/or remark) the instant claims over the ‘836 patent claims, the rejection remains proper at this time.
For these reasons supra, rejection of claims 22-34 is proper.

Conclusion
Rejection of claims 22-34 is proper.
No claims of the present application are allowed.
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
January 13, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As Johnson’s earliest effective filing date of December 4, 2014 (U.S. Provisional Patent Application No. 62/087,366) is the same as that of the instant application (see above, under the heading “Priority”), and also in view of the fact that Johnson’s inventive entity is identical to that of the instant application, Johnson’s disclosure cannot be further applied as prior art under AIA  35 U.S.C. §102(a)(2).
        2 This includes the rejection of (i) claim 26 under 35 U.S.C. §103 as being unpatentable over Geers et al. in view of Mahjour et al., as applied to claims 22, 25, 27, 31-32 and 34, further in view of Holzer et al. (“Evaluation of Sodium Stearyl Fumarate as a Tablet Lubricant”, International Journal of Pharmaceutics, 1979; 2(3-4):145-153, Abstract Only), as set forth at p.15-17 of the August 25, 2020 non-final Office Action; (ii) claims 23-24, 30 and 33 under 35 U.S.C. §103 as being unpatentable over Geers et al. in view of Mahjour et al., as applied to claims 22, 25, 27, 31-32 and 34, further in view of Brown et al. (WO 2015/120014 A1; August 2015), as set forth at p.17-20 of the August 25, 2020 non-final Office Action; (iii) claim 28 under 35 U.S.C. §103 as being unpatentable over Geers et al. in view of Mahjour et al., as applied to claims 22, 25, 27, 31-32 and 34, further in view of Zhang et al. (WO 2010/114801 A1; 2010), as set forth at p.20-21 of the August 25, 2020 non-final Office Action; and (iv) claim 29 under 35 U.S.C. §103 as being unpatentable over Geers et al. in view of Mahjour et al., as applied to claims 22, 25, 27, 31-32 and 34, further in view of Pitt et al. (“Determination of the Tensile Strength of Elongated Tablets”, Powder Technology, 2013; 238:167-175) and Etter (U.S. Patent Application Publication No. 2016/0051561 A1; 2016), as set forth at p.21-23 of the August 25, 2020 non-final Office Action. 
        3 Also, see footnote 1 above.
        4 Also, see footnote 1 above.